              Case 2:21-cv-00175-MCE-AC Document 2 Filed 01/28/21 Page 1 of 4


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2    Tel: (530) 432-5407; Fax: (530) 432-9122
     Email: pdwyer@pdwyerlaw.com
3    Attorney Plaintiffs Estate of Gabriel Strickland,
     N.S., and Shawna Alexander
4
5                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6
7
8     Estate of Gabriel Strickland, N.S., and     CASE NO.:
      Shawna Alexander,
9        Plaintiffs,                              PLAINTIFF N.S.'S EX PARTE MOTION
                                                  FOR APPOINTMENT OF GUARDIAN
10    vs.                                         AD LITEM
11
      Nevada County, California, et al.,
12
            Defendants.
13
14
15   I.       Introduction
16            Plaintiff N.S., a minor, requests the appointment of Leah Jolley, his mother,
17   as his guardian ad litem for purposes of prosecuting this action.
18   II.      Relevant Facts
19            N.S. is a plaintiff in the above-captioned action. (See Complaint, ECF No. 1).
20   Plaintiff N.S. is a minor. Declaration of N.S. ¶ 2; Declaration of Leah Jolley ¶2.
21   Leah Jolley is Plaintiff N.S's biological mother and currently has sole custody of
22   Plaintiff N.S.. Declaration of Leah Jolley ¶ 1.
23            Plaintiff N.S. and Leah Jolley are currently unaware of any conflicts of
24   interest that would preclude Leah Jolley's appointment as Plaintiff N.S.'s guardian
25   ad litem for purposes of prosecuting this action. Declaration of N.S. ¶¶ 3-4.
26            Plaintiff N.S. consents to Leah Jolley's appointment as his guardian ad litem
27   in this matter. Declaration of N.S., ¶5. Leah Jolley consents to her appointment as
28   Plaintiff N.S.'s guardian ad litem in this matter. Declaration of Leah Jolley, ¶ 5.
            Case 2:21-cv-00175-MCE-AC Document 2 Filed 01/28/21 Page 2 of 4


1    III.   Applicable Law For Appointment of Guardian Ad Litem
2           "District courts have a special duty, derived from Federal Rule of Civil
3    Procedure 17(c), to safeguard the interests of litigants who are minors." Robidoux v.
4    Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). "A minor … who does not have a
5    duly appointed representative may sue by a next friend or by a guardian ad litem.
6    The court must appoint a guardian ad litem or issue another appropriate order-to
7    protect a minor … who is unrepresented in an action." Fed. R. Civ. P. 17(c)(2); see
8    also E.D. Cal. L.R. 202(a) ("Upon commencement of an action … by or on behalf of a
9    minor …, the attorney representing the minor … shall present … a motion for the
10   appointment of a guardian ad litem by the Court[.]").
11          An individual's capacity to sue is determined by the law of the individual's
12   domicile. Fed. R. Civ. P. 17(b). Under California law, an individual under the age of
13   18 is a minor. Cal. Fam. Code § 6502. A minor may bring suit as long as a guardian
14   conducts the proceedings. Cal. Fam. Code § 6601. A court may appoint a guardian
15   ad litem to represent a minor's interests in the litigation. Cal. Code Civ. Proc. §
16   372(a). In making the determination concerning the appointment of a particular
17   guardian ad litem, a court shall consider whether the minor and the guardian have
18   divergent interests. Cal. Code Civ. Proc. § 372(b)(1).
19          The decision to appoint a guardian ad litem "must normally be left to the
20   sound discretion of the trial court." United States v. 30.64 Acres of Land, 795 F.2d
21   796, 804 (9th Cir. 1986); Williams v. Superior Court, 147 Cal. App. 4th 36, 47 (Cal.
22   Ct. App. 2007). When there is no conflict of interest, the guardian ad litem
23   appointment is usually made upon ex parte application and involves minimal
24   exercise of discretion by the trial court. In re Marriage of Caballero, 27 Cal. App.
25   4th 1139, 1149 (Cal. Ct. App. 1994).
26          Generally, a parent is recognized as an appropriate guardian ad litem on
27   behalf of a minor child. See, e.g., Basque v. County of Placer, 2017 U.S. Dist. LEXIS
28   117290, at *1-3 (E.D. Cal. July 26, 2017); Hugunin v. Rocklin Unified Sch. Dist.,
            Case 2:21-cv-00175-MCE-AC Document 2 Filed 01/28/21 Page 3 of 4


1    2015 U.S. Dist. LEXIS 103410, at *4-5 (E.D. Cal. Aug. 6, 2015); Gonzalez v. Reno,
2    86 F. Supp. 2d 1167, 1185 (S.D. Fla. 2000) ("[W]hen a parent brings an action on
3    behalf of a child, and it is evident that the interests of each are the same, no need
4    exists for someone other than the parent to represent the child's interests under
5    [Fed. R. Civ. P.] 17(c).").
6    IV.    Conclusion
7           Plaintiff N.S. respectfully requests the Court to appoint Leah Jolley as his
8    guardian ad litem for purposes of prosecuting this action. A [Proposed] Order is
9    submitted herewith.
10
11
12
13   Dated: January 28, 2021                        Respectfully Submitted,
14
15                                                  By: /s/_Patrick H. Dwyer
                                                    Patrick H. Dwyer, Counsel for
16                                                  Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28                                              3
             Case 2:21-cv-00175-MCE-AC Document 2 Filed 01/28/21 Page 4 of 4


1    Patrick H. Dwyer, SBN 137743
     P.O. Box 1705, Penn Valley, CA 95946
2    Tel: (530) 432-5407; Fax: (530) 432-9122
     Email: pdwyer@pdwyerlaw.com
3    Attorney Plaintiffs Estate of Gabriel Strickland,
     N.S., and Shawna Alexander
4
5                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6
7
8    Estate of Gabriel Strickland, N.S., and    CASE NO.:
     Shawna Alexander,
9       Plaintiffs,                             [PROPOSED] ORDER FOR
                                                APPOINTMENT OF GUARDIAN AD
10   vs.                                        LITEM
11
     Nevada County, California, et al.,
12
           Defendants.
13
14
15           The court, having reviewed the ex parte application for appointment of a
16   guardian ad litem for Plaintiff N.S. in this action and finding good cause therefore,
17   hereby appoints Leah Jolley as Plaintiff N.S.’s guardian ad litem for purposes of
18   prosecuting this action.
19
20           IT IS SO ORDERED.
21
22   Date: _______________________                 __________________________________
                                                   United States District Judge
23
24
25
26
27
28                                             4
